Citation Nr: 0031257	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  99-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$18,473.23.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.

This matter arises from an April 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Cleveland, Ohio, Regional Office 
(RO).  Therein, it was held that recovery of the overpayment 
at issue would not violate principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran originally was awarded improved disability 
pension benefits effective November 1, 1986; notice of his 
entitlement was accompanied with information indicating that 
"VA pension is directly related to your income from other 
sources."

2.  On various eligibility verification reports (EVRs) 
submitted by the veteran from December 1988 until 1998, the 
veteran reported that he had no income from any source; he 
did so despite being asked specifically whether he was in 
receipt of Social Security benefits.

3.  As a result of an income verification match (IVM), VA 
learned that the veteran began receiving Social Security 
benefits in January 1995.  Based upon that information, the 
RO recomputed the veteran's countable income for pension 
purposes and reduced his benefits retroactively effective 
March 1, 1995.

4.  In 1998, VA learned that the veteran had been 
incarcerated for a felony from 
June 10, 1996 to October 8, 1996.  Based upon that 
information, additional action was taken to terminate the 
veteran's pension benefits from August 9, 1996 until October 
8, 1996.  An additional overpayment ensued.

5.  VA had notified the veteran on numerous occasions of the 
importance of notifying the Department of any changes in his 
income, and of his responsibility to report his 
incarceration.

6.  The failure of the veteran to report his receipt of 
Social Security benefits beginning in January 1995, as well 
as of his incarceration during 1996, constituted a willful 
misrepresentation of material facts that resulted in 
subsequent financial loss to the Government.


CONCLUSION OF LAW

The overpayment of improved disability pension benefits in 
the amount of $18,473.23 involved willful misrepresentation 
by the appellant, and waiver of recovery of this overpayment 
is, therefore, precluded.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has not challenged either the amount or the 
validity of the overpayment at issue in this case.  Moreover, 
the Board is satisfied that this debt was properly created.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  As 
such, these questions need not be examined further.  Id. 

The facts in this case are as follows.  The veteran 
originally was awarded improved disability pension benefits 
effective November 1, 1986.  The letter notifying him of his 
entitlement also informed him that the rate of VA pension was 
directly 
related to his income.  In addition, he was furnished VA Form 
21-8768 that informed him of the circumstances that affected 
his right to continue to receive improved disability pension 
benefits.  That form informed the veteran that incarceration 
was among the factors that could affect his pension 
entitlement.

During the years 1988 to 1998 the veteran submitted EVRs 
annually.  In each instance, he indicated that he was not 
receiving any income.  He stated this, notwithstanding that 
the EVR specifically asked him to report his Social Security 
benefits.  In addition, the veteran was incarcerated for a 
felony from June 10, 1996, to October 8, 1996.  Although he 
had been informed by VA of his responsibility to notify the 
Department of any such incarceration, he failed to do so 
until confronted with information regarding that 
incarceration nearly two years later.

As a result of the veteran's failure to report his receipt of 
Social Security benefits and his incarceration, VA was forced 
to adjust his improved disability pension entitlement 
retroactively; an overpayment of $18,473.23 ensued.

There shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the Secretary of 
Veterans Affairs when it is determined that recovery would be 
against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a).  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
Government.  See 38 C.F.R. § 1.965(a).  However, before the 
principles of equity and good conscience may afford waiver to 
an obligor, it must be determined that there existed in 
connection with the creation of a given overpayment no 
indication of misrepresentation on the part of the obligor.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Willful 
misrepresentation generally is the failure by a debtor to 
report a material fact for personal gain.  Id.  

The RO considered the facts in this case, and concluded that 
the veteran had not demonstrated willful misrepresentation in 
the creation of the overpayment now at 
issue.  However, the Board must render an dependent 
determination in this regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  The threshold question, therefore, is 
whether the veteran's failure to report his receipt of Social 
Security benefits on multiple occasions from 1995 to 1998, 
and his failure to report his incarceration during 1996, was 
done so willfully and with the intent to seek and gain at 
another's expense through misrepresentation.  

The veteran asserts that he was unaware of his responsibility 
to report any of the circumstances that led to the instant 
overpayment.  However, the record indicates otherwise.  The 
veteran had been reminded repeatedly by VA of his 
responsibility to notify the Department of any changes in his 
income.  In addition, when the veteran was originally granted 
pension benefits, on a VA Form 21-8768, he was notified of 
his responsibility to report any incarceration.  Despite 
this, the veteran failed to report his Social Security 
benefits until forced to do so as the result of a IVM match 
between VA and the Social Security Administration. Given the 
veteran's knowledge regarding income and other reporting 
requirements associated with his continued receipt of VA 
improved disability pension benefits, and given that the 
record does not indicate that the veteran suffered from any 
mental or intellectual infirmity that would have prevented 
him from doing so, the Board must conclude that the veteran 
willfully misrepresented material facts regarding his income 
and his incarceration with the knowledge of the likely 
consequences, i.e., a financial loss to the Government.  As 
such, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought.

The Board's finding of misrepresentation in this case 
precludes the granting of waiver of recovery of the 
overpayment of improved disability pension benefits now at 
issue, notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-557 (1992).  
Accordingly, the veteran's contentions with regard to the 
standard of equity and good conscience, such as undue 
economic hardship, is moot in this case and may not be 
considered.



ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $18,473.23 is denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals




- 6 -



- 1 -


